DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Devin Miller on 1/13/2022.

The application has been amended as follows: 

IN THE CLAIMS
Claim 1, the last line, delete “seat” and insert --member--.
Claim 5, the first line, delete “seat” and insert --member--.
Claim 11, the last line, delete “seat” and insert --member--.
Claim 15, the first line, delete “seat” and insert --member--.
Claim 16, the last line, delete “seat” and insert --member--.
Claim 17, the sixth line from the end, delete “seat” and insert --member--.
Claim 19, the first line, delete “seat” and insert --member--.
Claim 20, the first line, delete “seat” and insert --member--.
Claim 20, the second line, delete “seat” and insert --member--.

IN THE DRAWINGS
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: include cross-hatching for sectional portions and black and white figures for improved reproducibility as stated for sections “2)” and “3)” under “Drawings” in the Non-Final Rejection of 7/6/2021.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter / Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 17 is now allowed as the claim has been amended to include allowable features similar to those found in claims 1 and 11.  In particular, the detent on the inner surface of the wall adjacent the channel and protrusion extending from the outer surface of the inner cylindrical body that aligns with the detent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753